Citation Nr: 1753118	
Decision Date: 11/17/17    Archive Date: 11/22/17

DOCKET NO.  06-20 373	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1. Entitlement to service connection for a lung disability, to include chronic obstructive pulmonary disease (COPD) and asthma.

2. Entitlement to service connection for an acquired psychiatric disability, to include depression and post-traumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Oregon Department of Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and his friend



ATTORNEY FOR THE BOARD

W.V. Walker, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1967 to January 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2005 rating decision by the Department of Veterans Affairs (VA) Special Processing Unit ("Tiger Team") at the Regional Office (RO) in Cleveland, Ohio, and an August 2009 rating decision by the VA RO in Portland, Oregon.  

In June 2017, a videoconference hearing was held and the Veteran testified before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is associated with the Veteran's claims file. 


FINDINGS OF FACT

1. The Veteran's lung disability, to include COPD and asthma, is etiologically related to his active duty service.

2. Resolving all reasonable doubt in favor of the Veteran, an acquired psychiatric disability, to include depression and PTSD, is etiologically related to his active duty service.


CONCLUSIONS OF LAW

1. The criteria for entitlement to service connection for a lung disability, to include COPD and asthma, have been met. 38 U.S.C. §§ 1101, 1110, 5103, 5103A, 5107 (2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, (2017).

2. The criteria for entitlement to service connection for an acquired psychiatric disability, to include depression and PTSD, have been met. 38 U.S.C. §§ 1101, 1110, 5103, 5103A, 5107 (2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 4.125, 4.130 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Lung Disability, to Include COPD and Asthma

Direct service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service. 38 C.F.R. § 3.303(a).  Direct service connection generally requires credible and competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service. Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009).  Consistent with this framework, direct service connection is warranted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event. See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When the preponderance of the evidence is against the claim, the claim must be denied. See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Veteran has submitted evidence of a lung disability, including diagnoses of COPD and asthma. August 2005 Private Treatment Records, p. 1. Accordingly, the Board finds that the first element of service connection is established. See Holton, 557 F.3d at 1366.

The Board also finds that the evidence supports a finding of an in-service injury.  The Veteran contends that he was exposed to diesel fuel and fumes for extended periods of time for much of his service in Korea. See May 2012 Notice of Disagreement.  The Veteran is competent to attest to his observations, and his contentions are found to be credible.  Moreover, the Veteran's service treatment records (STRs) indicate that the Veteran was seen on at least one occasion for a cough that he had for three weeks. December 2004 STRs, p. 7.  Thus, the second element of service connection is established. See Holton, 557 F.3d at 1366.

There is contradicting evidence with respect to the third element of nexus.  The March 2012 VA examiner opined that it was less likely than not that the Veteran's lung conditions, diagnosed as asthma and latent tuberculosis, were incurred in or caused by his in-service exposure to herbicides or diesel fumes.  In support of this opinion, the examiner cited to the lapse in time between the Veteran's service and his asthma diagnosis.  The examiner noted the April 1968 treatment for a cough but concluded that the incident likely represented a separate condition and was not related to the Veteran's asthma.

To the contrary, the Veteran's long-time private physician has submitted treatment records and an opinion that the Veteran's lung condition, diagnosed as COPD and asthma, are the result of prolonged exposure to diesel fumes in service.  June 2017 Private Treatment Records, p. 28. The physician reasoned that the Veteran was likely exposed to diesel exhaust and/or fumes for 20-24 hours per day for close to nine months while stationed in Korea.  This exposure coupled with the Veteran's continued and worsening symptoms led the physician to conclude that the Veteran's lung disease was the result of his in-service exposure. 

The Board finds that both of the medical opinions are competent, credible and probative.  Consequently, the evidence with regard to nexus is at least in equipoise.  When the evidence for and against a claim is in relative equipoise, the Board has an obligation to resolve all reasonable doubt in favor of the Veteran. See 38 U.S.C. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  In resolving all reasonable doubt in the Veteran's favor, the Board finds that the third element of service connection is established. See Holton, 557 F.3d at 1366.  

Thus, service connection for a lung disability, to include COPD and asthma, is warranted. 

Acquired Psychiatric Disability, to Include Depression and PTSD

There are particular requirements in 38 C.F.R. § 3.304(f) for establishing entitlement to service connection for PTSD, in addition to those required to establish service connection generally.  Arzio v. Shinseki, 602 F.3d 1343, 1347 (Fed. Cir. 2010).  Those requirements are: (1) a diagnosis of PTSD in accordance with 38 C.F.R. § 4.125 (conforming to the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (4th ed.) (DSM-IV)); (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a causal nexus between current symptomatology and the specific claimed in-service stressor. 38 C.F.R. § 3.304(f).

The Board notes that the provisions of 38 C.F.R. § 4.125 have been amended to require that a PTSD diagnosis conform to the Fifth Edition (DSM-5) for claims received by, or pending before the AOJ, on or after August 4, 2014. See 38 C.F.R. §§ 4.125, 4.130; 79 Fed. Reg. 45093 (Aug. 4, 2014).  In setting the effective date for the change in the regulation, the Secretary of VA did not intend for the provisions of this interim final rule to apply to claims that have been certified for appeal to the Board or were pending before the Board on that date. See 79 Fed. Reg. 45093-94  (Aug, 4, 2014).  As this claim was pending before the Board when the new regulation became effective, application of the DSM-5 does not apply in this case.

Regarding the occurrence of an in-service stressor, evidence from sources other than the veteran's service records may corroborate the veteran's account of the stressor incident if the PTSD claim is based on in-service personal assault. 38 C.F.R. § 3.304(f)(5).  Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and, statements from family members, roommates, fellow service members, or clergy.  Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes. 

The evidence indicates that the Veteran has a current disability.  Specifically, the Veteran has been diagnosed with depression and PTSD. May 2012 VA Examination, p. 3; July 2015 VA Examination, p. 1.  Thus, the Board finds that the first element of service connection is established. See Holton, 557 F.3d at 1366; see also 38 C.F.R. § 3.304(f).

The Board also finds that the evidence supports a finding of an in-service stressor.  The Veteran contends that he was physically assaulted by another soldier while he was stationed in Korea. June 2017 Hearing Transcript, p. 9.  In support of this contention, the Veteran submitted buddy statements from an individual who was stationed in Korea with the Veteran. See April 2013 Buddy Statement; June 2017 Buddy Statement.  These statements corroborate the Veteran's account of the personal assault by another soldier in Korea.  The Board finds the Veteran's statement and the buddy statements to be credible and thus adequate to establish the second element of service connection for PTSD. See Holton, 557 F.3d at 1366; see also 38 C.F.R. § 3.304(f).

Regarding the third element, the evidence is conflicting.  The Veteran underwent a VA examination in May 2012 in which he was diagnosed with PTSD in accordance with the criteria of DSM-IV.  The VA examiner identified the in-service physical attack by a fellow soldier as a stressor, and indicated that this stressor has contributed to the Veteran's PTSD.  In contrast, the July 2015 VA examiner stated that the Veteran's symptoms supported a diagnosis of depression, but not PTSD.  The examiner reasoned that there was no evidence of continuity of symptoms since the Veteran's service.  Upon review of the record for markers related to physical assault, the examiner noted that there was no validating evidence of the assault and that it was not possible to establish that the Veteran's current depression symptoms are proximately related to the assault. 

In connection with this claim, the Veteran also submitted private treatment records.  In a November 2016 letter, the Veteran's private psychologist stated that she diagnosed the Veteran with PTSD and noted that it is as likely as not the result of his military service.  June 2017 Private Treatment Record, p. 1.  In support of this opinion, the psychologist cited to the attack by the fellow soldier and stated that it was her belief that the Veteran has spent the majority of his life navigating this event, and other traumatic events, that have had an impact on his daily life. 

Having reviewed not only the ultimate conclusions stated, but the factual underpinnings of the conclusions, the Board finds that the evidence with regard to nexus is at least in equipoise.  Given that the evidence is in relative equipoise, the benefit of the doubt is afforded to the Veteran, and the issue will be resolved in his favor. See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.  Consequently, the Board finds that the third element of service connection is established. See Holton, 557 F.3d at 1366; see also 38 C.F.R. § 3.304(f).  

Thus, service connection for an acquired psychiatric condition is warranted. 


ORDER

Service connection for a lung disability, to include COPD and asthma, is granted.

Service connection for an acquired psychiatric disability is granted.



______________________________________________
A. S. CARACCIOLO 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


